Title: Thomas Jefferson to John Barnes, 17 April 1812
From: Jefferson, Thomas
To: Barnes, John


          
                  Dear Sir 
                   
                     Monticello 
                     Apr. 17. 12.
          
                  I have this moment recieved a letter from Genl Kosciuszko dated Feb. 1. in which he acknoleges the reciept of two letters from me, one from you and a bill of exchange. knowing it would give you pleasure to be ascertained of this, and supposing the General, who is not a man of business, may not have written to you, I drop a line for him. always affectionately yours
          
            Th:
            Jefferson
        